Citation Nr: 1643705	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether the severance of service connection for a low back disability was proper?



REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

The evidence of record does not establish that the grant of service connection for a mechanical low back disorder was clearly and unmistakably erroneous (CUE).


CONCLUSION OF LAW

The severance of the grant of service connection for a mechanical low back disorder was improper.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The Court has further stated that CUE is a very specific and a rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

The evidence that may be considered in determining whether severance is proper is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Therefore, the propriety of severance under § 3.105(d) focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes that service connection is clearly erroneous.

Service connection was granted for mechanical low back pain by rating action of June 2004.  It was noted that while there had been prior denials, records and opinions from Dr. Chandra provided a basis to reopen the service connection claim.  It was her opinion, after reviewing records available to her that his low back pain was likely related to his in-service back injury.  It is noted that at that time, there were service records on file showing the history of low back injury and repeated visits to sick call for treatment of low back complaints.  Resolving reasonable doubt in the Veteran's favor, service connection for mechanical low back pain was granted.

In January 2012, following a 2011 VA examination, it was proposed to sever service connection for mechanical low back pain.  It was noted that there had been intercurrent injuries to the spine, that it was not clear that Dr. Chandra had reviewed the entire claims file, and that the opinion of the 2011 examiner, after review of the record was that there was no X-ray evidence of abnormality in service and that intercurrent injuries were more likely the result of current low back pathology.  Severance of service connection was subsequently accomplished as it was concluded that the initial grant of service connection was clear and unmistakable error.

Thereafter, the Veteran's representative has submitted an extensive private medical evaluation.  It is argued that there is not sufficient evidence to show that the original grant of service connection for mechanical low back pain was clearly and unmistakably in error.  It was noted by this private examiner that there was a basis for Dr. Chandra's opinion.  It was noted that some abnormality was noted on an X-ray in service, and that there are still minor abnormalities in the same area of the lower lumbar spine.  It is asserted that the intercurrent injuries to the spine were to other levels of the spine.  Overall, it was argued that there was a basis for the original grant.

Reviewing all the evidence on file, the Board concludes that the severance of service connection for mechanical low back pain was essentially based on a difference of opinion.  The overwhelming weight of the evidence, including the most recently submitted private evaluation establishes that there was a basis for the initial grant of service connection for mechanical low back pain.  It cannot be severed on the basis of a difference of opinion.  As such, the Board concludes that the severance was improper, and service connection for mechanical low back pain is restored.


ORDER

The severance of service connection for mechanical low back pain was not proper.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


